PD-0474-15                                                            PD-0474-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 4/30/2015 2:17:18 PM
                                                                               Accepted 5/1/2015 11:11:00 AM
                                                                                               ABEL ACOSTA
                                                                                                       CLERK

                                    PAUL JOHNSON
                             CRIMINAL DISTRICT ATTORNEY
                           DENTON COUNTY COURTS BUILDING, 3 RD FLOOR
                                   1450 E. McKINNEY, Suite 3100
P. 0 . BOX 2344
MAIN NUMBER 940-349-2600              DENTON , TEXAS 76202             HOT CHECKS 940-349-2700
MAIN FAX 940-349-2601
www.dentoncounty.com


                                       April 30, 2015




Louise Pearson, Clerk
Court of Criminal Appeals
P. 0 . Box 12308, Capitol Station
Austin, TX 78711

       RE:     Melissa Almaguer v. State of Texas
               Trial Court No. F-2012-1538-C
               Court of Appeals No. 02-14-00259-CR
               Court of Criminal Appeals No. PD-0474-15

Dear Ms. Pearson :

       The State of Texas, by and through the Criminal District Attorney of Denton
County, Texas, and Appellee herein, waives response to Appellant's Petition For
Discretionary Review filed April 29, 2015.


                                               Sincerely,



         May 1, 2015                          tfj!ON~
                                               Assistant Criminal District Attorney
                                               yael .zbolon@dentoncounty.com


YZ/ww
cc:  Craig Price